Citation Nr: 0533883	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  00-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran had active service from December 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board previously issued a decision on this matter in May 
2001, in which it found no new and material evidence to 
reopen the claim for a back disability.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (CAVC).  Pursuant to a joint motion by the parties, in 
a November 2001 Order, the Court vacated the Board decision 
and remanded the matter to the Board for consideration of 
matters raised in the joint motion.  The case was before the 
Board again in September 2002 at which time the Board 
reopened the claim for review on the merits, and deferred 
further adjudication of the claim pending its own development 
of the claim pursuant to its authority then existing under 
38 C.F.R. § 19.9.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated portions of 38 C.F.R. 
§ 19.9(a)(2) that authorized the Board to review evidence not 
reviewed by the RO absent a waiver of RO review by the 
claimant.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  
Pursuant to the DAV decision, the Board remanded the claim to 
the RO in July 2003 for RO review of evidence received at the 
Board.



REMAND

In September 2005, the Board received a request from the 
appellant to attend a hearing before the Board to be 
conducted at the Houston, Texas RO.  The Board must remand 
this case to accommodate his request.  Accordingly, the case 
is REMANDED for the following action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Travel Board at the Houston, TX RO.  Notice 
should be sent to the appellant and to his 
representative in accordance with applicable 
regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


